DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-14, is/are filed on 7/20/20 are currently pending. Claim(s) 1-14 is/are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6, 10-14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JPS56156858U (JP’858).

    PNG
    media_image1.png
    772
    675
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    447
    269
    media_image2.png
    Greyscale


Regarding claim 1, JP’858 teaches filtration device comprising: a filtration filter  (5, 6) having a first main surface (top surface) that captures a filtration target object contained in a liquid and a second main surface  (bottom surface) that faces the first main surface;  and a housing  (2, 3) that holds the filtration filter, and defines a liquid inflow path  (inner flow path of 1) that faces the first main surface and a liquid discharge path  (flow path exiting from 5a) that faces the second main surface, the housing including: a tubular portion (vertical extending portion from 5a) that extends in a direction away from the second main surface of the filtration filter and defines at least a part of the liquid discharge path;  and a flange portion  (top outer extending flange) that extends from an outer peripheral surface of the tubular portion, the flange portion including at least one vent hole  (8a) extending away from the outer peripheral surface of the tubular portion.
Regarding claim 2, JP’858 teaches wherein the vent hole is a groove (groove/opening 8a) that extends to an outer side portion of the flange portion along a lower surface of the flange portion (fig. 1).
Regarding claim 3, JP’858 teaches wherein the flange portion includes a plurality of the vent holes is provided at intervals, and a communication hole that allows the plurality of vent holes to communicate with each other is provided (fig. 1).
Regarding claim 4, JP’858 teaches wherein the flange portion further includes a communication hole (top hole of 1) connecting the plurality of the vent holes to each other.
Regarding claim 5, JP’858 teaches wherein the plurality of the vent holes are spaced at equal intervals (fig. 1).
Regarding claim 6, JP’858 teaches wherein the flange portion further includes a communication hole connecting the plurality of the vent holes to each other (top hole of 1).
Regarding claim 10, JP’858 teaches wherein the housing further includes: a first housing portion  (inner portion of 1) that defines the liquid inflow path; and a second housing portion  (inner portion of the tubular portion) that includes the tubular portion, wherein the first housing portion and the second housing portion are configured to fit with each other and hold the filtration filter between the first housing portion and the second housing portion (fig. 2).

Regarding claim 12, JP’858 teaches wherein the housing holds the filtration filter in a position above the vent hole relative to the liquid inflow path (fig. 2).
Regarding claim 13, JP’858 teaches wherein the tubular portion is dimensioned to form a gap (inner vertical space formed by 8A and tubular portion) between the outer peripheral surface of the tubular portion and an inner side portion of an opening end of a bottomed tubular container when inserted into the opening end (fig. 2).
Regarding claim 14, JP’858 teaches wherein vent hole is configured to communicate with the gap and an outside of bottomed tubular container (fig. 2).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS56156858U (JP’858).
Regarding claim 9, it is unclear if JP’858 teaches wherein the housing is made of resin. However, resin is an extremely broad term. Any material (including metal, polymer, plastic, etc) would have been considered a resin material. Further, resin is readily available and is commonly used to provide rigidity and In re Leshin, 125 USPQ 416.
Regarding claims 7-8, JP’858 discloses all of the claim limitations as set forth above.  The reference teaches filtration filter has a plurality of through-holes penetrating from the first main surface to the second main surface (5). However does not explicitly disclose the sizing and a ratio (S1/S2) of the opening area (S1) of the vent hole to an opening area (S2) of the filtration filter. One having ordinary skill in the art will recognize and it is well-known for filters that both the opening area of the filtration filter of the reference will be impacted by the density/porosity of the medium, as well as the thickness/size of the medium. Changing opening area clearly changes the ratio.  It must be optimized so the opening area isn’t too large (so as to rupture under high flow rates) and not too small (so as to be susceptible to blockages and decreased performance). As the mechanical strength and performance of the filtration filter are variables that can be modified, among others, by adjusting the ratio (S1/S2) of the opening area (S1) of the vent hole to an opening area (S2) of the filtration filter, the precise ratio and sizing would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed ratio and sizing cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, claimed sizing and ratio of JP’858 to obtain the desired balance between the mechanical strength and separation performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/WAQAAS ALI/Primary Examiner, Art Unit 1777